Title: To George Washington from Samuel Hughes, 19 August 1793
From: Hughes, Samuel
To: Washington, George



Sir
Mount Pleasant [Md.], 19th August 1793

As soon as I had the honor of receiving your letter of the 15th Inst. I wrote to my neighbour Mr Smith who is much better acquainted with Mr Sappingtons character than myself as he had him employed for sometime as an overseer on part of Spesutia Island which Mr Smith had leased from me—enclosed you have his answer on which you may fully rely. from the general knowledge I have of Sappingtons Capacity I think he will not answer for the scene of business you mention, nor do I know of any person qualified to answer your purpose.
I will make inquiry and if I hear of any one on whom you can place confidence I will immediately inform you—so far from thinking your commands a trouble I can assure you Sir that it would give me the greatest satisfaction to have it in my power to render you the least service. I have the Honor to be with the greatest respect Your most Obedient Servant

Saml. Hughes

